Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 1/24/22.  
Claims 1, 2, 8, 10, 12, 23, 27, 30, 33, 35-42, 46, and 48-61 are pending in this application. 
Applicant's election with traverse of Group 1, claims 1-2, 8, 10, 12, 23, 27 and 30 directed to a solid form of compound Formula A, in the reply filed on 10/14/21 is acknowledged.  
The traversal is as follows: “The claims pending in this application have unity under 37 C.F.R. § 1.475(b)(2) since they are drawn to at least option (3), 7.e., a product, a process specially adapted for the manufacture of the product, and a use of the product.” 
This is not found persuasive because the claims of the various groups are divergent in subject matter and are drawn to patentably distinct groups.  
Groups 1-4 are drawn to different processes of a compound which require divergent chemical or pharmaceutical assays/populations that define a special technical feature that is not shared by the groups. Thus the claims of the various groups are divergent in subject matter.  
Furthermore, Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature for the following reasons.  The criticality of Group I is in the structural elements of the compound and the criticality of Group 2 is in the particular disease state for the mode of treatment in the mammal.

Thus claims 33, 35-42, 46, 48-50 and 53-61 are withdrawn from consideration being drawn to the non-elected invention. 
Applicant’s election of the following compound is acknowledged herewith:
 Solid form (V)
Applicant states claims 1, 30, 33, 35-40, 48-50, as well as new claims 51-59 and 61 read on solid form (V), the elected species.
Thus, additionally, claims 2, 8, 10, 12, 23 and 27 are hereby withdrawn from consideration being non-readable on the elected species.  Accordingly, the claims have been examined solely to the extent of the elected species. The search has not been extended to determine the patentability of the other species encompassed by the claims.
Thus, claims 2, 8, 10, 12, 23, 27, 33, 35-42, 46, 48-50 and 53-61 are withdrawn from consideration being drawn to the non-elected invention and the non-elected species.
As a result, claims 1, 30 and 51-52 are being examined in this Office Action.
The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites in the preamble “A solid form that is”. The specification doesn’t define the metes and bounds of “that is”, such that one would know what is included and what is excluded in the term “that is”. Furthermore, “that is” is not proper Markush language. See below.
“Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.” MPEP 2173.05(h)
“Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.” MPEP 2117
However, with regard to applicant’s use of the term “approximately”, applicant defines the term sufficiently as follows:
“The term "approximately" means in this context that there is an uncertainty in the measurements of the degrees 2.theta. of .+-.0.3 (expressed in degrees 2.theta.), preferably .+-.0.2 (expressed in degrees 2.theta.).” (applicant’s PGPub paragraph 41)
The remaining claims are rejected as being dependent on the rejected claim.
Appropriate correction is required.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658